Citation Nr: 9915421	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Antonio, 
Texas


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses associated with a January 28 through February 3, 
1993 hospitalization.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel
INTRODUCTION

The veteran had active service from March 1967 to October 
1968.

The Board notes that in March 1999, the veteran's 
representative filed a formal motion for acceptance of 
evidence out of time.  The veteran's representative asserted 
that the transcript of the July 29, 1994 VAMC hearing had 
been altered.  

Due to the severity of the veteran's allegation of tampering, 
the Board thoroughly reviewed both copies of the VAMC hearing 
transcripts provided by the veteran and the previously 
associated hearing transcript in the claims file.  The Board 
has determined that the differences in the two transcripts 
are minor, nonprejudicial, and  not substantive.  Moreover, 
the veteran has not identified any specific difference 
between the two transcripts which is material to his claim.  

Additionally, the veteran submitted copies of VA medical 
records and bills from a private ambulance company.  
Previously associated copies of this evidence are of record 
and as such, the Board finds this evidence duplicative.  
Therefore, the veteran's motion for acceptance of evidence 
out of time is denied.


FINDINGS OF FACT

1. At the time of the unauthorized hospital care at issue, 
service connection was in effect for deviated nasal septum, 
rated at zero percent and facial scars, rated at zero 
percent.  At that time, the veteran was not rated as 
permanently disabled due to service-connected disabilities.

2. The veteran was not discharged from service due to 
pancreatic pseudocysts.

3. It has not been held that the pancreatic pseudocysts were 
associated with and aggravating a service-connected 
disability.

4. At the time of his unauthorized admission to a private 
medical facility in January 1993 for the treatment of 
pancreatic pseudocysts, the veteran was not participating in 
a vocational rehabilitation program under Chapter 31 of Title 
38, United States Code.


CONCLUSION OF LAW

The veteran's claim of entitlement to payment or 
reimbursement by VA for unauthorized medical expenses 
incurred in connection with hospital care at a private 
medical facility from January to February 1993, is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Pertinent Law and Regulations

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded. 38 
U.S.C.A.  §5107(a).  The U.S. Court of Appeals for the 
Federal Circuit has set forth the parameters of what 
constitutes a well-grounded claim, i.e., a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the claim need not be conclusive, it must be 
accompanied by evidence. The VA benefits system requires more 
than just an allegation; a claimant must submit supporting 
evidence.  Furthermore, the evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
However, where the issue does not require medical expertise, 
lay testimony may be sufficient.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

With respect to VA payment for medical expenses incurred at 
public or private facilities, payment may be made if prior 
authorization for the medical treatment in question is 
obtained from VA and if such treatment meets specified 
criteria.  38 U.S.C.A. § 1703 (West 1991 and Supp. 1998); 38 
C.F.R. §§ 17.52, 17.53, 17.54 (1998).  The provisions related 
to the prior authorization for the admission of any patient 
to a private or public hospital at VA expense are set forth 
at 38 C.F.R. §§ 17.53 and 17.54 (1998).

The specific conditions under which such prior authorization 
for private hospital care at VA expense will be given are set 
forth at 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52(a).  The 
particular circumstances, which especially apply to this 
claim, are set forth at 38 C.F.R. § 17.52(a)(1).  The 
remaining provisions of 38 C.F.R. § 17.52 (a)(2)-(11) do not 
apply in this case.  While 38 C.F.R. § 17.52(a)(2), for 
example, authorizes private "medical services" at VA 
expense for the treatment of any disability of a veteran who 
has "a service-connected disability rated at 50 percent or 
more," "medical services" do not include the hospital 
care, which is the subject of the present appeal.  38 C.F.R. 
§ 17.30(a).  Likewise, none of the other provisions found at 
38 C.F.R. § 17.52(a)(3)-(11) specifically apply to the 
circumstances of this case.

In pertinent part, 38 C.F.R. § 17.52 provides that when VA 
facilities or other government facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographic inaccessibility or are not capable of 
furnishing care or services required, VA may contract with 
non-VA facilities for care in accordance with the provisions 
of this section.  When demand is only for infrequent use, 
individual authorizations may be used.  Care in public or 
private facilities, however, will only be authorized, whether 
under a contract or an individual authorization, for hospital 
care or medical services to a veteran for the treatment of a 
service-connected disability; or a disability for which a 
veteran was discharged or released from the active military, 
naval, or air service or a disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability, or for a disability associated with and held to 
be aggravating a service- connected disability, or, in 
pertinent part, for any disability of a veteran participating 
in a rehabilitation program under  38 U.S.C. Chapter 31.  38 
U.S.C.A. § 1703; 38 C.F.R. § 17.52.

Specific legal criteria also govern the conditions under 
which the cost of unauthorized non-VA medical expenses will 
be paid or reimbursed by VA.  These legal criteria are found 
at 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  The law 
provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on the 
basis of a claim timely filed, under the following 
circumstances with respect to veterans with service connected 
disabilities:  Care or services not previously authorized 
were rendered to a veteran in need of such care or services 
for an adjudicated service-connected disability; for 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability; 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
or, in pertinent part, for any illness, injury or dental 
condition in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; and care 
and services not previously authorized were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health, and VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused. 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  It is 
important to note that all three of the preceding criteria 
must be satisfied before payment or reimbursement for 
unauthorized medical expenses can be made.

II. Factual Background

The record reflects that on January 28, 1993, the veteran was 
treated at the Corpus Christi outpatient clinic for 
complaints of weakness, drowsiness, and dizziness.  The 
veteran reported that he wanted to sleep a lot.  The veteran 
stated that he had an unsteady gait, was exhausted, had 
constant pain in the abdomen, and was nauseous.  He denied 
vomiting.  The veteran reported a history of abdominal trauma 
one-week earlier.  After examination, the examiner's 
assessment was sepsis and abdominal pain with a history of 
trauma.  The examiner's plan was to transport the veteran to 
MMC (Memorial Medical Center) emergency room by ambulance 
with a copy of his medical certificate, list of medications, 
and lab test results.  Additionally, the veteran was given 
intravenous treatment of saline solution.  

A January 28, 1993 social work report reflects that the 
veteran was being transferred to Memorial Medical Center and 
the social worker was requested to intervene in an attempt to 
make the transition go smoothly.  The social worker noted 
that the veteran refused to provide any information regarding 
his how he supported himself financially.  The social worker 
noted that the veteran was irritable and complained of not 
feeling well.  The veteran requested that a friend be called 
and the social worker noted that she was unable to reach the 
veteran's friend.  The social worker further, noted that the 
veteran was being transported to the hospital.  The social 
worker noted that review of the veteran's history revealed 
noncompliance as a reason in support of a referral to SWJ 
[sic].  

A VA Form 119, Report of Contact, dated January 28, 1993 
reflects that the veteran  sought treatment at the VA clinic 
for a condition that did not incur while on site.  The form 
reflects that the veteran's condition did not worsen while at 
the VA clinic.  The veteran's diagnoses were listed as rule-
out sepsis, rule-out hepatic encephalopathy, and rule-out 
cirrhosis of the liver.  The form reflects that the veteran 
was notified that the hospitalization was not at the 
government's expense because the treatment was for a non-
service-connected disability.  A hand written notation on the 
form reflects that the veteran was told that the 
hospitalization and ambulance would be at the veteran's 
expense and that the veteran disagreed.  The veteran did not 
sign the form although, no specific signature line is 
indicated.

Private hospitalization records from Memorial Medical Center 
reflect that the veteran was hospitalized from January 28 to 
February 4, 1993.  The veteran's principal diagnosis was 
pancreatic pseudocysts.  Secondary diagnoses included anemia, 
alcohol abuse, and insulin dependent diabetes mellitus.
Of record are bills from the Airline Ambulance Service in the 
amount of $281.50; Memorial Medical Center in the amount of 
$10, 681.65; Radiology Associates in the amount of $274; an 
undated bill for $110.

In June 1993 the VA chief medical officer and claims clerk 
noted that the veteran was apprised of his obligation to pay 
his expenses at the time of his private hospitalization and 
that no service-connected disability was present.  The 
examiners concluded that the veteran was not eligible for 
emergency medical treatment in the private sector at VA 
expense.

In June 1993, the VA  Medical Center denied payment for the 
private medical services rendered in January and February 
1993.  The veteran filed a timely notice of disagreement 
(NOD) in September 1993 and perfected his appeal in June 
1994.

During his July 1994 hearing at the VAMC in Temple, Texas, 
the veteran testified that he told the private ambulance 
driver that he did not have any money and not to transport 
him to Memorial Medical Center.  He stated that he told the 
driver to take him to Audie Murphy VAMC instead.  He stated 
that he was taken to Memorial Medical Center against his 
wishes.  He stated that the Corpus Christi clinic staff 
should not have called the private ambulance for 
transportation assistance as he did not request assistance.  
He testified that the treating examiner at the Corpus Christi 
clinic gave him a sealed envelope to deliver to Memorial 
Medical Center.  He further, testified that he was never 
informed that the private hospitalization would be at his own 
expense and that he never signed any acknowledgment to that 
effect.  He testified that he could not recall the 
conversations he had with the treating examiner at the Corpus 
Christi clinic because he was in pain and not feeling well.  
He reported that he was unsure whether, at the time of his 
transportation to the private hospital, he knew where he was 
going.

In October 1994, the veteran's claim for unauthorized medical 
expenses was again, denied.  Thereafter, the case was 
forwarded to the Board for adjudication upon the merits.  In 
an August 1996 Remand, the Board requested additional 
evidentiary development.
Of record is a July 1997 statement reflecting that the VAMC 
medical administrative assistant and chief medical officer 
reviewed the claims file and noted that the veteran was 
service-connected for upper respiratory condition, evaluated 
as zero percent disabling.  The medical examiner noted that 
the veteran's pancreatic pseudocysts were not related to the 
upper respiratory condition. 

In a January 1998 report, the VAMC acting chief medical 
officer reviewed the  medical record and noted that the 
veteran was service-connected for deviated nasal septum, 
evaluated as zero percent disabling and facial scars 
evaluated as zero percent disabling, and that the hospital 
admission for pancreatic pseudocysts was not related to the 
service-connected disabilities. 

III. Analysis

As noted above, prior authorization for private 
hospitalization may be provided under certain circumstances.  
While the record fails to establish that prior authorization 
was received in this case, the Board also points out such 
authorization could not have been afforded in view of the 
criteria required and the circumstances of this case.  The 
evidence does not establish, for example, that VA facilities 
or other government facilities were not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or were not capable of furnishing 
care or services required.  Further, service-connection was 
not in effect for pancreatic pseudocysts when he sought 
treatment in January 1993, nor was he treated for a 
disability for which he was discharged from service.  In 
addition, it has not been established that the pancreatic 
pseudocysts had been held to be associated with and 
aggravating a service-connected disability.  Further, it 
cannot be held that the veteran was permanently and totally 
disabled at the time.  Lastly, the veteran was not 
participating in a Chapter 31 training program in January 
1993.  38 U.S.C.A. § 1703; 38 C.F.R. § 17.52.

The criteria cited above also state that reimbursement of an 
unauthorized private hospitalization may be obtained under 
circumstances similar in many respects to those set forth 
with regard to obtaining prior authorization.  As noted 
above, the veteran was not hospitalized and treated for a 
service-connected disability or a disability that has been 
held to be associated with and aggravating a service- 
connected disability.  Further, a permanent and total 
disability rating had not been assigned for service-connected 
disability and participation in a Chapter 31 training program 
is not at issue.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a).  
The threshold criteria for reimbursement, therefore, are not 
met in this case.  As all of the criteria must be met to 
prevail in a reimbursement claim, and the initial criterion 
is not met in this case, there is no authority for the VA to 
pay for the cost of the private hospitalization at issue.

With respect to the veteran's claim that he was not informed 
of his financial responsibility for the private 
hospitalization, the Board notes that the VA Form 119 dated 
on January 28, 1993 reflects that the veteran was informed 
that the private hospitalization was at his own expense and 
that he disagreed.  However, the veteran was subsequently 
transported to the private hospital for treatment.

In view of the applicable law, the evidence presented in this 
case fails to represent a well-grounded claim.  The 
circumstances demonstrated in the record at the time of the 
veteran's January 1993 hospitalization fail to show that he 
has submitted a claim capable of substantiation.  
Accordingly, the veteran's claim must be denied as not well 
grounded. 38 U.S.C.A. § 5107(a).  Since a well-grounded claim 
has not been submitted, the VA is not obligated by statute to 
assist the veteran in the development of facts pertinent to 
his claim. 38 U.S.C.A. § 5107(a).

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the Board concludes that the Medical 
Administration Service fulfilled the obligation under section 
5103(a) in the January 1994 statement of the case in which 
the veteran was informed that the reason for the denial of 
the claim. 


ORDER

The appeal is denied.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

